    Office of Student Affairs                                                                      1637 Bedford Avenue
                                                                                                            Room S-306
                                                                                                     Brooklyn, NY 11225
                                                                                                      T: (718) 270-6046
                                                                                                     www.mec.cuny.edu
PERSONAL AND CONFIDENTIAL


May 3, 2019


Sakia Fletcher
PO Box 660926
Bronx, NY 10466
EMPL ID: 13019449


Dear Ms. Fletcher:

You are hereby charged with violating rules no. 1, 2, 5, and 7 of the Rules and Regulations for the Maintenance of
Public Order Pursuant to Article 129-A of the N.Y. State Education Law, as adopted by the Board of Trustees of the
City University of New York on June 23, 1969, as amended the "Henderson Rules". Specifically, you are charged
with the following:

         On Tuesday, April 30, 2019 you attended a City of New York Community Board 9 meeting that was
         scheduled and took place on the Medgar Evers College campus. You failed to adhere to the rules of
         order for this meeting when you approached New York City Councilwoman Laurie M. Cumbo while
         attendees were being notified about these rules. You interrupted the meeting and began to chant, while
         referring to Councilwoman Cumbo as “Lying Laurie,” which resulted in several people standing between
         you and the Councilwoman. When you were informed that you were interrupting the meeting, you did
         not adhere to requests to cease. When you were informed that if you continued to interrupt the meeting,
         you would be removed from the meeting, you did not adhere to requests to cease. You continued to refer
         to Councilwoman Cumbo as “Lying Laurie,” demanded that she “show what she has done” and
         repeatedly interrupted her while she (Councilwoman Cumbo) attempted to advocate her position. When
         CPO Jerome Smith and CPO Thrisa Howard asked you to refrain from disrupting the meeting, and exit
         the auditorium, you failed to comply with their lawful directives. CPO Smith and CPO Howard had to
         forcefully escort you out of the auditorium. During this entire incident, the Community Board 9 meeting
         was halted, and those in attendance were unable to avail themselves of the institution’s service.

This represents violations of the following of the Rules and Regulations for the Maintenance of Public Order
Pursuant to Article 129-A of the N.Y. State Education Law:

         Rule 1: A member of the academic community shall not intentionally obstruct and/or forcibly prevent others
         from the exercise of their rights. Nor shall he interfere with the institution’s educational processes or
         facilities, or the rights of those who wish to avail themselves of any of the institution’s instructional, personal,
         administrative, recreational, and community services.
1
       Rule 2: Individuals are liable for failure to comply with lawful directions issued by representatives of the
       University/college when they are acting in their official capacities. Members of the academic community are
       required to show their identification cards when requested to do so by an official of the college.

       Rule 5: Each member of the academic community or an invited guest has the right to advocate his position
       without having to fear abuse, physical, verbal, or otherwise, from others supporting conflicting points of
       view. Members of the academic community and other persons on the college grounds shall not use language
       or take actions reasonably likely to provoke or encourage physical violence by demonstrators, those
       demonstrated against, or spectators.

       Rule 7: Disorderly or indecent conduct on University/college-owned or controlled property is prohibited.

A hearing before the Medgar Evers College Faculty-Student Disciplinary Committee has been scheduled for Friday,
May 10, 2019 at 9:30 a.m. in room 307 of the Student Services Building (1637 Bedford Avenue).

Please be advised that you have the following rights:

       1.    to present your side of the story;
       2.    to present witnesses and evidence on your behalf;
       3.    to cross-examine witnesses presenting evidence against you;
       4.    to remain silent without assumption of guilt; and
       5.    to be assisted or represented by an advisor or legal counsel at your own expense. If requested, the college
             shall assist in finding legal counsel or advisor.

Anything you say at the disciplinary hearing may be used against you at a non-college hearing.

See Attachment #1 for a statement of the penalties that may be imposed on you per the Maintenance of Public Order
Pursuant to Article 129-A of the N.Y. State Education Law, as adopted by the Board of Trustees of the City University
of New York on June 23, 1969, as amended the "Henderson Rules".

See Attachment #2 for a statement of the procedures to be followed at the hearing before the Faculty-Student
Disciplinary Committee per Article XV: Students of the City University of New York Board of Trustees Bylaws.

Please be advised that retaliation is illegal, and will not be tolerated at CUNY. The university will seek to discipline
anyone found to have engaged in retaliation.

Please advise my office no later than five (5) days prior to the scheduled hearing date, if you intend to be represented
by an advisor or legal counsel at the hearing.

Sincerely,


Dr. Alexis McLean
Interim Dean of Student Affairs


CC:             Conduct file

                Mr. Kevin Adams, Student Conduct Officer
2
ENC:   Rules and Regulations for the Maintenance of Public Order Pursuant to Article 129-A of the
       Educational Law
       Article XV: Students of the CUNY Board of Trustees Bylaws




3
